—Order and judgment (one paper), Supreme Court, New York County (Louise Gruner-Gans, J.), entered October 7, 1998, which, after a nonjury trial, awarded plaintiff the total sum of $78,985.18, unanimously affirmed, with costs.
Defendant failed to controvert the trial evidence tending to establish plaintiffs standing as a duly licensed insurance company. Moreover, defendant failed to affirmatively plead the defenses it now raises in regard to plaintiffs status. Hence, these defenses were waived. Also waived was defendant’s claim of jurisdictional deficiency based upon plaintiffs failure to timely file an affidavit of service, since defendant appeared and defended the action without raising that jurisdictional objection (see, Matter of Fry v Village of Tarrytown, 89 NY2d 714).
We have reviewed defendant’s remaining arguments and find them unavailing. Concur—Nardelli, J. P., Tom, Mazzarelli, Ellerin and Friedman, JJ.